DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 suggests “an output unit configured to output an expressive action corresponding to the interaction or transmit a message received by the message unit by a voice of a voice type determined based on the emotional state or the growth stage” in lines 9-11; however, is unclear in regards to the format if “to output an expression action corresponding to the interaction” should include limitation “determined based on the emotional state or the growth stage” or if the limitation “determined based on the emotional state or the growth stage” only applies to “transmit a message received by the message unit by a voice of a voice type”.  Additionally, Claim 1 includes the limitation “the language proficiency” in lines 16-17; however, such a limitation lacks antecedent basis in the claim.
Claim 7 suggests “wherein the growth stage comprises stages corresponding respectively to growth stages of infants-toddlers or children, and wherein the language proficiency comprises language proficiencies corresponding to the growth stages of the infants-toddlers or children”; however, it is unclear in regards to whether “infants-toddlers” is a single stage or two separates stages defining a range therebetween.
Claim 1 includes the limitation “the language proficiency” in line 16; however, such a limitation lacks antecedent basis in the claim.
	Claims 2-5 and 7-9 inherit the deficiencies of Claim 1 from which they depend; therefore, are rejected for the same reasons.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furumura (US 2002/0137425) in view of Sabe (US 2003/0045203) in view of Norman (WO 2008/096134 A2), and in further view of Saito (US 2002/0016128).
Claim 1:  Furumura discloses a smart toy device having an emotional state and a growth stage, comprising: an emotion unit (emotion and instinct model part (31)) configured to update the emotional state based on an interaction with a user (¶ 64 - “As shown in FIG. 4, the processing contents of the controller 10 is functionally classified into: a state recognition mechanism part 30 for recognizing the external and internal states; an emotion and instinct model part 31 for determining the state of emotion and instinct based on the recognized result of the state recognition mechanism part 30”, ¶ 66 - “The state recognition mechanism part 30 recognizes a particular state based on the external information signal S1 given from the external sensor part 19 (FIG. 2) and the internal information signal S2 given from the internal sensor part 15, and gives the recognized result to the emotion and instinct model part 31”, ¶ 67-71 describes types of detected interactions with a user via various sensors or detections, ¶ 72-75, 119); a growth unit (Growth Control Mechanism Part 35) configured to update the growth stage according to an accumulated frequency of the emotional state (¶ 119, “In the behavioral model A of "babyhood" when the emotion of "joy" of the pet robot 1 reaches 100[%], the "growth stage" of the pet robot 1 proceeds to the behavioral model B1 of "childhood". When the emotion of "anger" reaches 100[%], the "growth stage" of the pet robot 1 proceeds to the behavioral model B2 of "childhood". When the instinct of "appetite" reaches 100[%] and if the pet robot 1 sees "favorite color" fifty times here, the "growth stage" of the pet robot 1 proceeds to the behavioral model B2 of "childhood" through the intermediary node (mark .quadrature.).”); an output unit configured to output an expressive action corresponding to the interaction determined based on the emotional state or the growth stage (Abstract, ¶ 2 – “Note that the assembly of movements is defined as an action to be used hereinafter”, ¶ 42-57 – actions of the robot are outputted based on changes in growth stages, ¶ 64 – “a behavioral determination mechanism part 32 for determining the following action and movement based on the recognized result of the state recognition mechanism part 30 and based on the output of the emotion and instinct model part 31”,  ¶ 79, “The behavioral determination mechanism part 32 determines the next action or movement based on the state recognition information 10 given from the state recognition mechanism part 30, based on the intensity of the feeling units 40A to 40F and the desire units 41A to 41D of the emotion and instinct model part 31”) by a voice of a voice type determined based on the emotional state or the growth stage (¶ 50-53, in the “childhood” growth stage the toy might sing “little longer and louder” then when the growth stage changes to “young adulthood” or “adulthood” the toy sing from "weakly and shortly" into "longer and louder" e.g. a voice of a voice type is changed based a voice type information when a preset interaction occurs such as the accumulative frequency of growth elements/interations) or transmit a message received by the message unit by a voice of a voice type determined based on the emotional state or the growth stage; wherein the growth stage is implemented based on an algorithm (¶ 48 – describes the growth stages, ¶ 51-53, 99-103 – describes rules that the processor follows to perform calculations to determine the growth stage e.g. processors performs algorithms) including different growth stages and conditions leading to each different growth stage for changing the growth stage (¶ 48 – describes the growth stages, ¶ 51-53, 99-103 – describes rules that the processor follows to perform calculations to determine the growth stage e.g. processors performs algorithms).
	Furumura teaches the above, but lacks explicitly suggesting a growth unit configured to update the growth stage according to an accumulated time of interaction with the user.  Furumura at least teaches update the growth stage of the smart toy according to multiple rules (see above, ¶ 148).  However, an analogous art of Sabe teaches a similarly structured smart toy device, wherein the device comprises a growth unit configured to update the growth stage according to an accumulated time of interaction with the user (¶ 3-5, 127-131, 134).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the growth unit means of Furumura to include updating the growth stage according to an accumulated time of interaction with the user as taught by Sabe because such a modification would have yielded predictable results, namely, a means to update the growth stage of the smart toy device in which Furumura is intended (see above).  Such a modification would improve the amusement value of the smart toy (Furumura - ¶ 6-7) and/or improve the entertainment characteristics of the smart toy device making the toy seem more real to the user (Sabe - ¶ 15).
	Furumura in view of Sabe teaches the above, but lacks explicitly suggesting the smart toy device including a message unit configured to transmit and receive a voice message and a text message to and from a terminal or other smart toy.  However, an analogous art of Norman teaches a type of smart toy device including a message unit configured to transmit and receive a voice message and a text message to and from a terminal or other smart toy (¶ 3 – toy includes a means for “displaying at least one of: a movie or onscreen prompts or textual messages” and for “sending or receiving phone calls, text messages, sound, and/or videos”, ¶ 6 – “The further toy or device that may interact with the toy of the present invention may comprise a toy according to the invention, and/or a toy in the form of a pet, play piece or play set, or an electronic device to facilitate communication or interfacing with other toys or electronic device”, ¶ 12 – “the toy includes a means for sending or receiving phone calls, text messages, sounds and/or videos”, ¶ 30, 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart toy device of Furumura in view of Sabe with the message unit means of Norman because such a modification would provide significant improvements in interactive functionality (Norman - ¶ 2); thereby, make the smart toy device more enjoyable. 
	Furumura in view of Sabe in view of Norman teaches the above, but lacks explicitly suggesting wherein the output unit is further configured to output the expressive action or the message received by the message unit with content modified according to the language proficiency corresponding to the growth stage.  Furumura at least teaches wherein the output unit is further configured to output the expressive action (see above) and wherein the current or corresponding growth state modifies the content of the expressive action (¶ 51-53, in the “childhood” growth stage the toy might sing “little longer and louder” then when the growth stage changes to “young adulthood” or “adulthood” the toy sing from "weakly and shortly" into "longer and louder").  Furthermore, an analogous art of Saito teaches a similarly structured smart toy device wherein the output unit is further configured to output the expressive action according to the language proficiency corresponding to the growth stage or the message received by the message unit with content modified according to the language proficiency corresponding to the growth stage.  For example, Saito teaches that the smart toy device having 3 stages of growth (dog level (first stage), dog+human level (second stage), and the human level (third stage)). Saito teaches that at the dog level expressive actions is modified with content according to the language proficiency corresponding to that growth stage (¶ 59, ¶ 84- “the first stage continues until the aggregate total value VTA reaches 60. In this stage, the dog type robot 1 behaves the same as a dog, and utters a voice such as "arf!" or "yap!", according to a situation.”, ¶ 86 – “the second stage, the dog type robot 1 takes the in-between behavior of a dog and a human. As an uttered voice, there is an in-between vocabulary of a dog and a human, such as, "ouch!" or "Arf surprised!", except "arf!" or "yap!", is uttered. The second stage is the middle stage that the dog type robot 1 has not turned completely into human yet although it grew up and the vocabulary also approached human”, (the above suggests that as the growth stages of the changes or increases the expressive actions pertaining to verbal outputs improves and becomes more human like (language proficiency is improved))).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart toy device, particularly the expressive action, of Furumura in view of Sabe in view of Norman with the modified content language proficiency means as taught by Saito to provide to entertain a user over a long period of time without making the user board; potentially raising goods sales drive power (Saito - ¶ 101, 111).  Such a modification would improve the amusement value of the smart toy (Furumura - ¶ 6-7).
Claim 3:  Furumura teaches wherein the voice type is changed based on a voice type information when received from the terminal or when a preset interaction occurs (¶ 50-53, in the “childhood” growth stage the toy might sing “little longer and louder” then when the growth stage changes to “young adulthood” or “adulthood” the toy sing from "weakly and shortly" into "longer and louder" e.g. a voice of a voice type is changed based a voice type information when a preset interaction occurs such as the accumulative frequency of growth elements/interactions).
Claim 7:  Furumura in view of Sabe in view of Norman in view of Saito teaches wherein the growth stage comprises stages corresponding respectively to growth stages of infants-toddlers or children, and wherein the language proficiency comprises language proficiencies corresponding to the growth stages of the infants-toddlers or children (Saito - For example, Saito teaches that the smart toy device having 3 stages of growth (dog level (first stage – infant stage), dog+human level (second stage – toddler stage), and the human level (third stage)). Saito teaches that at the dog level expressive actions is modified with content according to the language proficiency corresponding to that growth stage (¶ 59, ¶ 84- “the first stage continues until the aggregate total value VTA reaches 60. In this stage, the dog type robot 1 behaves the same as a dog, and utters a voice such as "arf!" or "yap!", according to a situation.”, ¶ 86 – “the second stage, the dog type robot 1 takes the in-between behavior of a dog and a human. As an uttered voice, there is an in-between vocabulary of a dog and a human, such as, "ouch!" or "Arf surprised!", except "arf!" or "yap!", is uttered. The second stage is the middle stage that the dog type robot 1 has not turned completely into human yet although it grew up and the vocabulary also approached human”, (the above suggests that as the growth stages of the changes or increases the expressive actions pertaining to verbal outputs improves and becomes more human like (language proficiency is improved, wherein the 3 stages correlate to stages infants-toddler or children))).).
Claim 8:  Furumura teaches wherein the emotion unit is configured to update the emotional state by obtaining information on the interaction with the user from all or some devices that are installed in the smart toy device, the devices comprising a hall sensor, a photo register, an acceleration sensor (¶ 36), a tilt sensor, a microphone (¶ 39), a magnetic switch, and a tact switch.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furumura (US 2002/0137425) in view of Sabe (US 2003/0045203) in view of Norman (WO 2008/096134 A2) in view of Saito (US 2002/0016128), and in further view of Sakamoto (US 6,505,098).
Claim 4:  Furumura in view of Sabe in view of Norman in view of Saito teaches the above, but lacks explicitly suggesting one or more character skins of preset types attached to the smart toy device.  However, an analogous art of Sakamoto teaches a similarly structured smart toy device, wherein the device comprises one or more character skins of preset types attached to the smart toy device (Abstract, Col. 41:5-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart toy device of Furumura in view of Sabe in view of Norman in view of Saito with the skin means of Sakamoto because such a modification would provide higher emotions of intimacy and satisfaction to users, which improves an amusement property in the toy (Sakamoto – Col. 1:40-55).
Claim 9:  Furumura in view of Sabe in view of Norman in view of Saito teaches the above, in addition to updating the emotional state based on the interaction with user (see above with respect to Furumua in Claim 1), but lacks explicitly wherein the emotion unit is configured to update the emotional state based on the interaction with the user and based on an accessory attached to the smart toy device.  However, an analogous art of Sakamoto teaches a similarly structured smart toy device, wherein the wherein the emotion unit (Col. 15:41-50) is configured to update the emotional state based on the interaction with the user (Col. 15:41-50 the user patting on the head) and based on an accessory attached to the smart toy device (Abstract, Col. 20:53-67, Col. 21:1-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart toy device, particularly the emotion unit, of Furumura in view of Sabe in view of Norman in view of Saito include the emotion attachment means of Sakamoto because such a modification would provide higher emotions of intimacy and satisfaction to users, which improves an amusement property in the toy (Sakamoto – Col. 1:40-55).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furumura (US 2002/0137425) in view of Kilstrom (US 2002/0173219) in view of Li (CN 110152320 A)(Please refer to attached English Translation regarding citations) in view of Sabe (US 2003/0045203), and in further view of Saito (US 2002/0016128).
Claim 10:  Furumura discloses smart toy system, comprising: a smart toy device having a growth stage that is updated (¶ 48, 119, “In the behavioral model A of "babyhood" when the emotion of "joy" of the pet robot 1 reaches 100[%], the "growth stage" of the pet robot 1 proceeds to the behavioral model B1 of "childhood". When the emotion of "anger" reaches 100[%], the "growth stage" of the pet robot 1 proceeds to the behavioral model B2 of "childhood". When the instinct of "appetite" reaches 100[%] and if the pet robot 1 sees "favorite color" fifty times here, the "growth stage" of the pet robot 1 proceeds to the behavioral model B2 of "childhood" through the intermediary node (mark .quadrature.).”) and configured to vocally output (¶ 50-53, in the “childhood” growth stage the toy might sing (expressive action) “little longer and louder” then when the growth stage changes to “young adulthood” or “adulthood” the toy sing from "weakly and shortly" into "longer and louder" e.g. a voice of a voice type is changed based a voice type information when a preset interaction occurs such as the accumulative frequency of growth elements/interactions), based on the growth stage, an expressive action corresponding to an interaction with a user (Abstract, ¶ 2 – “Note that the assembly of movements is defined as an action to be used hereinafter”, ¶ 42-57 – actions of the robot are outputted based on changes in growth stages, ¶ 64 – “As shown in FIG. 4, the processing contents of the controller 10 is functionally classified into: a state recognition mechanism part 30 for recognizing the external and internal states; an emotion and instinct model part 31 for determining the state of emotion and instinct based on the recognized result of the state recognition mechanism part 30”, “a behavioral determination mechanism part 32 for determining the following action and movement based on the recognized result of the state recognition mechanism part 30 and based on the output of the emotion and instinct model part 31”,  ¶ 66 - “The state recognition mechanism part 30 recognizes a particular state based on the external information signal S1 given from the external sensor part 19 (FIG. 2) and the internal information signal S2 given from the internal sensor part 15, and gives the recognized result to the emotion and instinct model part 31”, ¶ 67-71 describes types of detected interactions with a user via various sensors or detections, ¶ 79, “The behavioral determination mechanism part 32 determines the next action or movement based on the state recognition information 10 given from the state recognition mechanism part 30, based on the intensity of the feeling units 40A to 40F and the desire units 41A to 41D of the emotion and instinct model part 31”); and wherein the growth stage is implemented based on an algorithm (¶ 48 – describes the growth stages, ¶ 51-53, 99-103 – describes rules that the processor follows to perform calculations to determine the growth stage e.g. processors performs algorithms) including different growth stages and conditions leading to each different growth stage for changing the growth stage (¶ 48 – describes the growth stages, ¶ 51-53, 99-103 – describes rules that the processor follows to perform calculations to determine the growth stage e.g. processors performs algorithms) and updated according to an accumulated frequency of the emotional state (¶ 119, “In the behavioral model A of "babyhood" when the emotion of "joy" of the pet robot 1 reaches 100[%], the "growth stage" of the pet robot 1 proceeds to the behavioral model B1 of "childhood". When the emotion of "anger" reaches 100[%], the "growth stage" of the pet robot 1 proceeds to the behavioral model B2 of "childhood". When the instinct of "appetite" reaches 100[%] and if the pet robot 1 sees "favorite color" fifty times here, the "growth stage" of the pet robot 1 proceeds to the behavioral model B2 of "childhood" through the intermediary node (mark .quadrature.).”).
	Furumura teaches the above, but lacks explicitly suggesting a terminal configured to interwork with the smart toy device and to transmit and receive a voice message or a text message, wherein the smart toy device is further configured to receive a message from the terminal.  However, an analogous art of Kilstrom teaches a type of smart toy system comprising a smart toy device and a terminal configured to interwork with the smart toy device and to transmit and receive a voice message or a text message, wherein the smart toy device is further configured to receive a message from the terminal (abstract, ¶ 15-16, 27-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart toy system of Furumura with the voice message communication means of Kilstrom to provide an interactive toy system which permits two-way communication (Kilstrom - ¶ 11); thereby, improving the amusement value of the smart toy in which Furumura is intended (Furumura - ¶ 6-7).
	Furumura in view of Kilstrom teaches the above, but lacks explicitly suggesting a server configured to transmit, to the smart toy device, all or some of voice data and data related to a condition for changing the growth stage in response to a request of the smart toy device.  However, an analogous art of Li teaches a smart toy system comprising a smart toy and a server, wherein the server is configured to transmit, to the smart toy device, all or some of voice data (text information corresponding to the voice information) and data related to a condition (recognition result) for changing the growth stage in response to a request (the request being a user provide speaking into the microphone of the smart toy, wherein the voice information of the user speaking is sent to the server) of the smart toy device (Abstract, ¶ 37-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Furumura in view of Kilstrom with the server means of Li to provide a more interactive experience, wherein users can be guided in learning and life (Li - ¶ 5-7).  Such a modification promotes or improves on the the amusement value of the smart toy in which Furumura is intended (Furumura - ¶ 6-7).
	Furumura in view of Kilstrom in view of Li teaches the above, but lacks explicitly suggesting the growth stage being update, additionally, with an accumulated time of interaction with the user.  Furumura at least teaches update the growth stage of the smart toy according to multiple rules (see above, ¶ 148).  However, an analogous art of Sabe teaches a similarly structured smart toy device, wherein the device comprises a growth unit configured to update the growth stage according to an accumulated time of interaction with the user (¶ 3-5, 127-131, 134).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the update of the growth stage of Furumura in view of Kilstrom in view of Li to include updating the growth stage according to an accumulated time of interaction with the user as taught by Sabe because such a modification would have yielded predictable results, namely, a means of updated the growth stage of the smart toy device in which Furumura is intended (see above).  Such a modification would improve the amusement value of the smart toy (Furumura - ¶ 6-7) and/or improve the entertainment characteristics of the smart toy device making the toy seem more real to the user (Sabe - ¶ 15).
	Furumura in view of Kilstrom in view of Li in view of Sabe teaches the above, but lacks explicitly suggesting wherein the smart toy device is further configured to output the expressive action or the message received with content modified according to the language proficiency corresponding to the growth stage.  Furumura at least teaches wherein the output unit is further configured to output the expressive action (see above) and wherein the current or corresponding growth state modifies the content of the expressive action (¶ 51-53, in the “childhood” growth stage the toy might sing “little longer and louder” then when the growth stage changes to “young adulthood” or “adulthood” the toy sing from "weakly and shortly" into "longer and louder").  Furthermore, an Saito teaches a similarly structured smart toy device wherein the output unit is further configured to output the expressive action according to the language proficiency corresponding to the growth stage or the message received by the message unit with content modified according to the language proficiency corresponding to the growth stage.  For example, Saito teaches that the smart toy device having 3 stages of growth (dog level (first stage), dog+human level (second stage), and the human level (third stage)). Saito teaches that at the dog level expressive actions is modified with content according to the language proficiency corresponding to that growth stage (¶ 59, ¶ 84- “the first stage continues until the aggregate total value VTA reaches 60. In this stage, the dog type robot 1 behaves the same as a dog, and utters a voice such as "arf!" or "yap!", according to a situation.”, ¶ 86 – “the second stage, the dog type robot 1 takes the in-between behavior of a dog and a human. As an uttered voice, there is an in-between vocabulary of a dog and a human, such as, "ouch!" or "Arf surprised!", except "arf!" or "yap!", is uttered. The second stage is the middle stage that the dog type robot 1 has not turned completely into human yet although it grew up and the vocabulary also approached human”, (the above suggests that as the growth stages of the changes or increases the expressive actions pertaining to verbal outputs improves and becomes more human like (language proficiency is improved))).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart toy device, particularly the expressive action, of Furumura in view of Kilstrom in view of Li in view of Sabe with the modified content language proficiency means as taught by Saito to entertain a user over a long period of time without making the user board; potentially raising goods sales drive power (Saito - ¶ 101, 111).  Such a modification would improve the amusement value of the smart toy (Furumura - ¶ 6-7).

Allowable Subject Matter
Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715